Territory of Michigan! Washtenaw County J
Ss—
At a session of the County Court— in and for the County of Washtenaw— at the Court room in Ann arbour in June Term 1827. The case of

Levi Hiscock Vs.) Daniel Brown J

Came on to tryal— Elisha Belcher and Elias. M. Skinner Atty for PIT— O. D. Richardson and James Kingsley Atty for Deft The Defendant plead an abatement of the Plantiff’s declaration—• and the Plantiff traversed the DeT plea in abatment— Whereon Issue was joined. The following persons were empaneled as a jury— Viz.
*498Augustus Mills Wm Thrall— John Anderson Philip Sines Wm Harwood Philander Noble Alfred Hodge David Hardy Ena Maynard Alvin Cross— Elias Aldridge Jacob Whitney
Witnesses for Deft. E. W. Rumsey— Dan1 B. Brown Andrew Nowland— Isaac Hull James Noyes-—■ Abm Vandermark and Bethuel Farrand—
Witnesses for— Plf4 Martin Davis— David Scott John Dorham— Enos Tichenor Samuel Camp— Henry Babcock Israel Easty John Allen Elisha Belcher & Corn13 Osterhout
Dan1 B Brown was offered as a Witness on the part of the Def4—■ and no objection made— he was sworn and testified when the plantiff moved the Court— that his testimony be rejected, on account of his having been bail for the Appeal stating at the time of the motion that the fact of his being Bail had just come to his knowledge— the motion was granted It was then moved by the Counsel for the Def4— that the said Daniel B Brown be discharged as Bail— and other bail substituted for the purpose of enabling Def4-—■ to improve said D. B. Brown as a witness on the trial and the Court decided that the Testimony of the said Dan1 B Brown could not be received on the ground that he had already testified in full— The cause was advocated by the above named Attorney’s— The Jury retired after being charged by the Court with directions to bring in their Verdict tomorrow morning Sealed by consent of parties. And the Court adjourned until tomorrow morning at 8. O Clock.
Thursday morning 8. O Clock The court met according to adjournment and proceeded to business— The Jury came in as ordered with a Sealed Verdict— Towitt no partnership.
The Court ordered a new jury to assess the damages— Whereupon another jury was empanneled consisting of the following Persons—Viz. Wm Sperry[.?] Michael Skinner Rob4 MCartney Dan1 Richards Andrew Nowland Hyram Welles J. P. Turner Seely Neal Joseph Mayo Joseph Ainus[?] Thomas Chambers Joseph. H. Peck
The Deft filed with the Clerk a plea of jeneral Isue with a written notice of an ofset The Plft then submited his cause to the to the Jury, without offering any proof or evidence in support of his claim other than the Transcript of the court below and the proceedings in this cause. The court charged the Jury that the plea in abatement admitted the Plantiffs claim or demand that the jury must find for the plantiff the amount of the Judgment in the Court below.
The Jury retired a short time and returned into court and asked for further instructions. they were sent out again and soon after came in and found for the Plan-tiff Ninety three Dollars and seventy two cents.
There Several Bills of Exception were offered to the court for their signature by the Attorneys for the Defendant— neither of which were signed by the court on the ground that no one of them was a fair Statement of the point to which Exception was taken.
Sam. W Dexter
Chief Justice
Attest D. E. Lord. C.C. Oliver Whitmore